COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
  PASO, TEXAS
 
WILLIAM HENSCHEL,                                      )
                                                                              )               No.  08-02-00392-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                 
34th District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )               
(TC# 20000D03145)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellant=s motion
to withdraw appeal pursuant to Tex.R.App.P.
42.2(a) which states:
(a)        At any time before the appellate court=s decision, the appellate court may dismiss
the appeal if the party that appealed withdraws its notice of appeal --by
filing a written withdrawal in duplicate with the appellate clerk, who must
immediately send the duplicate copy to the trial court clerk.  An appellant must personally sign the written
withdrawal.
 
Tex.R.App.P. 42.2(a).




Appellant has
complied with the requirements of Rule 42.2(a). 
The Court has considered this cause on the Appellant=s motion and concludes the motion should
be granted and the appeal should be dismissed. 
We therefore dismiss the appeal.
 
 
 
September 19, 2003
DAVID WELLINGTON CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)